Fourth Court of Appeals
                                San Antonio, Texas
                                    November 26, 2019

                                   No. 04-18-00514-CR

                             Ramiro CASTILLO-RAMIREZ,
                                      Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. 16-CR-271
                    The Honorable Martin Chiuminatto, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

      The Court has considered the State’s Motion for Reconsideration En Banc and the motion
is DENIED.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court